department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b scholarship c scholarship d school f dollar amount g dollar amount h dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your programs to fund the education of certain qualifying students also for g awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 our determination we approved your procedures for awarding scholarships and educational grants based on the information you submitted and assuming you will conduct your programs as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 and your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate two programs one the b a scholarship program for graduating students and two the c a program funding hands on experiences in work fields of interest to high school students b will be a program qualified under sec_4945 and c qualified under g both are described separately as follows is to provide graduating college bound or trade school bound seniors at program for b the purpose of b d with financial assistance to purchase a computer or to pay for text books at their attending university the scholarships are publicized through the local scholarship booklet which is provided to all seniors through the guidance career services offices at d all d seniors who are your members are eligible to apply for b a senior who is not currently a member may join prior to submitting the application your membership is open to any student who agrees to join and pledge to remain drug free at the time of this request over of the students at d had joined to be considered for b a student must submit an application a cover letter a goal statement a financial aid statement two letters of recommendation a current high school transcript a resume and an essay which explains how being one of your members has positively impacted his or her high school experience materials they are scored and ranked by selection committee members and the scholarships are then awarded to the applicants with the highest scores after receipt of the application you expect to make between two and six awards annually of up to f dollars per award the scholarships are to be a one-time benefit with no renewals possible and no educational loans are to be provided award amounts are delivered by check to recipients after proof is provided that a computer books materials were purchased for post-secondary educational use in addition at the end of the first term the recipient must submit a written report certified by the school’s registrar showing the courses taken and completed by the recipient if the report is not submitted within days after the end of the first term the recipient must pursuant to the terms of a written_agreement refund the scholarship if the recipient receives the scholarship and does not attend school pursuant to the terms of a written_agreement the recipient must refund the scholarship should a scholarship recipient elect not to use the scholarship monies to purchase a computer for post-secondary educational use then funds are sent to the school that the recipient will attend to be applied to the recipient's educational expenses if the recipient does not attend the school pursuant to the agreement between the organization and the school the funds are to be returned the selection committee is to consist of the three adult members of your board_of directors and two members of the guidance department staff of d selection committee are required to identify any students with whom they have a relationship if an applicant is related to a member of the selection committee that member would be removed from the selection committee and replaced by another person for that year the members of the program for c c will provide students with the opportunity to have hands-on experiences in the fields of their choice at various summer camps schools work places and facilities as an example aspiring doctors visit training hospitals future biologists get behind-the-scenes access at national zoos a student interested in a career in engineering film making and costume design attends a camp with a corresponding focus the goal is for the student to experience firsthand what the career they dream about is actually like amplifying their motivation and cementing a path of positive choices and productive citizenship you provide funds to cover travel housing meals camp costs and entry into museums and events the amounts of these scholarships will vary depending on the costs associated with a particular experience c will pay -95 of a recipient's total costs associated with participating in the opportunity total costs average approximately g dollars per recipient the recipient is responsible for the remaining -20 of the cost based on household financial information c is advertised and promoted to all d juniors in the fall of their junior year through advertisements in the school newspaper in posters placed throughout d during intercom announcements made by the d office staff in presentations made by your members at informational lunches held for interested students and by sending letters to parents and school staff all d juniors who are your members are eligible to apply for c as with b junior who is not currently a member may join prior to submitting the application interested students must submit an application two essays a written recommendation from a teacher a written recommendation from a member of the community a current high school transcript a resume evidence that the student has explored the particular career path for which he or she seeks a scholarship experience a statement of financial need and a plan for sharing his or her scholarship experience with other students these submissions are evaluated by your scholarship selection committee the selection committee scores and ranks all applicants the scores of applicants for the same experience are combined and averaged and that group of applicants is then treated as one applicant scholarships are awarded to the applicants with the highest scores the members of the selection committee are required to identify any students with whom they have a relationship if an applicant is related to a member of the selection committee that member would be removed from the selection committee and replaced by another person for that year you expect to make four to ten grants annually up to a total of approximately h dollars including the cost of chaperones per year the amount of each grant depends on the actual cost of a particular experience c is a one-time experience and no additional benefits are possible in addition no educational loans are to be provided all scholarship recipients are to be chaperoned by one of your employees or a member of your board_of directors or an employee of the school district with the exception of students traveling to attend a structured camp in those cases students may travel alone or with a parent no funds are to be delivered to a student or chaperone transportation_expenses accommodation expenses and camp fees are paid directly by you if the chaperone is your employee that employee pays for his or her own meals museum entry fees etc if the student is traveling alone to a camp or with a parent he or she must submit meal expense receipts to you in order to receive reimbursement for those expenses if a student is involved in illegal or illicit activity during a trip he or she will be sent home immediately as per d trip rules each scholarship recipient is required to submit a report to you after each experience has been completed basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs onlly if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grants distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements
